Citation Nr: 0530281	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-20 782	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for a left above-the- 
knee amputation, to include as secondary to the 
veteran's service-connected type II diabetes mellitus.  

2.	The propriety of a 60 percent initial rating for renal 
disability.  

3.	Entitlement to an effective date earlier than May 24, 
2001 for the grant of service connection for renal 
disability.  

4.	Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney 
at law


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado. In a decision dated in January 2004 
the Board, among other things, granted service connection for 
renal disease and remanded the issue of secondary service 
connection for a left above-the- knee amputation and the 
issue of entitlement to a TDIU

In a rating action of April 2005, the RO granted a 60 percent 
rating for renal insufficiency, effective May 24, 2001, the 
date of service connection and the veteran has perfected an 
appeal regarding an increased rating for his renal disability 
and an earlier effective date for a grant of service 
connection for this disability.  

For reasons made evident below, the issue of entitlement to 
TDIU will be addressed in the REMAND section of this 
decision. To that extent, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will provide notification if further action is required.


FINDINGS OF FACT

1.	The veteran's left above-the-knee amputation is related 
to his service connected diabetes mellitus.  

2.	The veteran was discharged from active service in August 
1973.  

3.	The veteran submitted a claim for service connection for 
diabetes on August 28, 2000. This constituted an implied 
claim for service connection for kidney disability 
secondary to diabetes.  

4.	Renal insufficiency was first clinically demonstrated in 
January 2000.  

5.	The evidence does not demonstrate that service-connected 
renal disability requires dialysis or precludes more 
than sedentary activity, results in BUN persistently of 
40 mg/dl % or creatinine that is persistently at or in 
excess of 40 mg%; or, markedly decreased function of 
kidney or other organ systems; or persistent edema and 
albuminuria; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or 
limitation of exertion.


CONCLUSIONS OF LAW  

1.	The veteran's left above-the-knee amputation is 
proximately due to service connected disability. 38 
C.F.R.§ 3.310(a) (2004).  

2.	The criteria for an effective date of August 28, 2000 
for a grant of service connection for renal 
insufficiency have been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).  

3.	The criteria for an evaluation in excess of 60 percent 
for renal insufficiency have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.115(b), Diagnostic Code 7541 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law. This provision was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004). 
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In regard to the issue of secondary service connection for a 
left below the knee amputation, the Court has concluded that 
the VCAA was not applicable where further assistance would 
not aid the appellant in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"). In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

Concerning the issues of an increased initial rating for 
renal disability and entitlement to an earlier effective date 
for a grant of service connection for this disability, it is 
noted that in several letters, beginning in January 2002 the 
RO essentially informed the veteran of the provisions of the 
VCAA and the relevance of this law to his present claims.  
These letters, in conjunction with the statements of the case 
and supplemental statements of the case, informed the veteran 
of the evidence needed to substantiate his current claims.  
The letters also informed him of who was responsible for 
obtaining what evidence.  In addition, the letters 
essentially told him to submit relevant evidence in his 
possession, and that he could assist in the development of 
his case by submitting necessary evidence.  

It is also noted that, in this case, the VCAA notice was sent 
to the appellant prior to the action currently being 
appealed.  Moreover, delayed notice is also generally not 
prejudicial to a claimant.  Mayfield v. Principi, at 123.  

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not yet associated with the claims 
folder.  

In view of the above, the Board is satisfied that the 
provisions of the VCAA have been satisfied in this case and 
that further development is not necessary prior to the 
Board's consideration of the issues that are the subject of 
this appellate decision.  

II.	Secondary Service Connection for a Left Leg Amputation.  

The record indicates that the veteran underwent a total left 
knee arthroplasty in September 1994 necessitated by damage to 
the knee from rheumatoid arthritis.  In March 1997 he was 
diagnosed with diabetes mellitus treated with Glucotrol. In 
September 1998 he underwent a revision of the arthroplasty 
because it had become loose.  Shortly thereafter the veteran 
sustained a fall, which resulted in a ruptured patellar 
tendon in the left knee.  The veteran then underwent a 
reconstruction of the tendon in October 1998.  The site 
became infected with methicillin-resistant staph organism.  

During 1999 the veteran underwent multiple debridements of 
the left knee, as well as hyperbaric oxygen treatment of his 
infection.  He also was afforded high dose antibiotic 
treatment of this infection.  In December 1999 the veteran 
was hospitalized because of chronic sepsis of the left knee.  
At that time he underwent a left above-the-knee amputation 
with femoral debridement.  During the hospitalization it was 
noted that the veteran's blood sugar was 300.  

In a September 2001 statement, a private physician reported 
treating the veteran regularly for his various medical 
problems.  The doctor opined, in pertinent part, that the 
veteran's medications for rheumatoid arthritis and his 
diabetes mellitus certainly hindered his body's ability to 
fight the infection that developed in his left knee and 
required its amputation.  

In a February 2004 statement, the private physician who 
performed the veteran's 1999 left above-the-knee amputation 
stated that the veteran continued to be under his care.  He 
said that the amputation was necessitated by a persistent 
infection in the knee arthroplasty.  The doctor further 
stated that the veteran's medical condition, including his 
diabetes, was a significant part of the reason that the 
infection could not be cured and necessitated the amputation.   

Following a VA examination and review of the veteran's 
clinical record in February 2005, the diagnoses included left 
leg above-the-knee amputation and type 2 diabetes mellitus 
with diabetic peripheral neuropathy involving the right lower 
extremity.  The doctor opined that it was not as likely as 
not that diabetes mellitus or medications taken for its 
treatment caused a permanent worsening that contributed to 
the left above-the-knee amputation. The doctor noted that 
there was no evidence of any diabetes related peripheral 
vascular disease in the affected leg and that there were no 
other infections that would imply a problem with immune 
deficiency due to diabetes.  He also noted that the 
methicillin-resistant staph infection that resulted in the 
amputation was a type of infection that was notoriously 
difficult to treat.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury. 38 C.F.R.§ 3.310(a) (2003). Also 
the Court has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation for a 
non-service- connected disability caused by a service- 
connected disability, Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is a reasonable doubt as to the degree of 
disability, such doubts shall be resolved in favor of the 
claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2001).

Review of the record indicates a conflict in the medical 
opinions regarding the role played by the veteran's service 
connected diabetes in the veteran's left above-the-knee 
amputation performed in late 1999.  Two of the veteran's 
longstanding treating physicians have stated rather 
unequivocally that the veteran's diabetes contributed to poor 
healing of the infection that necessitated the amputation.  
However, a VA physician who conducted an examination and 
review of the medical record has stated that the 
probabilities are against the diabetes playing any part in 
the infection in the veteran's left knee.  

In view of the above difference in the medical opinions 
discussed in the preceding paragraph, the Board is of the 
opinion that the evidence is in equipoise regarding the 
question of aggravation by the veteran's service connected 
diabetes of the infection that necessitated his left above-
the-knee amputation.  Since that is the case, reasonable 
doubt shall be resolved in the veteran's favor and secondary 
service connection for this disability is granted.  See Allen 
v. Brown, supra.

II.	Increased Rating for Renal Disease and Earlier 
Effective Date for Service Connection for This 
Disability.  

After a VA examination conducted in January 2002, the 
diagnoses included renal insufficiency secondary to diabetes 
and hypertension with creatinine of 1.7 mg/dl.  

In a rating action of August 2002 the RO granted service 
connection for diabetes mellitus, which was assigned a 20 
percent rating from August 28, 2000, the date of receipt of 
the veteran's claim for service connection for diabetes.  .

Private and VA clinical records reflect occasional treatment 
from 2000 on for renal insufficiency.  During a private 
consultation in January 2000 for diabetes mellitus, the 
veteran was noted to have a history of kidney failure 
associated with medication.  Creatinine was 1.5 mg/dl and BUN 
was 39. Subsequent laboratory studies showed elevated BUN 
with the highest value recorded as 59.7 mg/dl and three other 
readings above 40 mg/dl and five more readings of 36.6 mg/dl 
or below. Laboratory findings for albumin were within normal 
limits.  Creatinine was also elevated with the highest value 
recorded as 2.3 mg/dl.  In a statement from a private 
physician dated in January 2002 the veteran was described as 
wheelchair bound and obese.  It was said that his problems 
were, for the most part, due to rheumatoid arthritis.  The 
doctor noted that the veteran also had mildly worsening renal 
failure 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001)

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. If the diagnostic code refers to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes. 
38 C.F.R. § 4.115(a).  

Under the provisions of 38 C.F.R. § 4.115(b), Diagnostic Code 
7541, Renal involvement in diabetes mellitus is rated as 
renal dysfunction. Renal dysfunction: Requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular, 100 percent; Persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion, 
80 percent; Constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101, 60 
percent; Albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
diagnostic code 7101, 30 percent; Albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under diagnostic code 7101, 0 percent

Under the applicable criteria, the effective date of a grant 
of service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b). 

In regard to the question of an earlier effective date for 
renal failure, the Board notes that service connection has 
been granted for this disability as secondary to the 
veteran's service connected diabetes mellitus.  The rating 
board has assigned an effective date of May 24, 2001 for a 
grant of service connection for renal failure based on a 
laboratory finding of that date showing elevated creatinine 
of 1.7mg/dl, which was considered to be the first 
ascertainable sign of a decrease in kidney function.  However 
as noted above, the evidence shows that a creatinine of 1.5 
mg/dl was demonstrated during a January 2000 evaluation of 
the veteran's diabetes.  A value of 1.5 mg/dl is also a 
slightly high value for creatinine, which has a high normal 
level of 1.3 mg/dl.  Moreover, the Board notes that a history 
of kidney failure was also reported during the January 2000 
consultation.  

While January 2000 may thus be considered as the date that 
entitlement to service connection for renal failure arose, it 
must be noted that service connection has been granted for 
this disability as secondary to diabetes.  The effective date 
for the grant of service connection for diabetes mellitus is 
August 28, 2000, the date of receipt of the claim for service 
connection for this disability.  Since this is the case and 
since the record indicates that the issue of secondary 
service connection for renal disease was implied from the 
grant of service connection for diabetes, August 28, 2000, 
the date of the grant of service connection for diabetes, is 
also the appropriate effective date for the grant of service 
connection for renal disease as secondary to this disability.  

Regarding the issue of entitlement to an increased rating for 
renal insufficiency, the Board notes that the veteran is 
already in receipt of a 60 percent rating for this 
disability.  In order to warrant the next highest rating of 
80 percent disabling for this disability, the evidence must 
demonstrate that the veteran's renal disability results in 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  The evidence of record does show 
several BUN values of 40mg/dl over recent years but does not 
show persistent albuminuria since laboratory studies have 
shown this to be within the normal range. Moreover, there is 
no clinical evidence of edema due to kidney dysfunction.  
While the veteran is in poor health, the clinical evidence 
shows that this is due to disabilities other than his kidney 
disorder. 

In view of the above, the Board concludes that the veteran's 
kidney disability is adequately reflected at present by the 
60 percent rating currently assigned.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
"[c]ompensation for service-connected injury is limited to 
those claims which show present disability" and held: "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After a review of the record the Board finds that the 
symptomatology reflected by the 60 percent evaluation 
currently assigned for renal insufficiency represents the 
most disability caused by this disorder since the effective 
date of service connection.  Therefore, "staged" ratings" 
for this disability per Fenderson v. West, supra, are not for 
application in this case.

ORDER

Secondary service connection for a left above-the-knee 
amputation is granted.  

Entitlement to an earlier effective date of August 28, 2000 
for service connection for renal insufficiency is granted.  

Entitlement to an initial evaluation in excess of 60 percent 
for renal insufficiency is denied.  


REMAND

In view of the grant of secondary service connection for a 
left above-the-knee amputation in the above decision, it is 
necessary that the RO re-adjudicate the issue of entitlement 
to a total rating for compensation purposes based on 
individual unemployability.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should again adjudicate the issue 
of entitlement to a total rating for 
compensation purposes based on individual 
unemployability in view of the grant of 
secondary service connection for a left 
above-the-knee amputation. If this 
benefit remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond. The case should then be returned 
to this Board for further appellate 
consideration if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


